DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As to amendments filed 02/17/2022 and 02/17/2022, Applicant cancelled claim 17. However, as claim 1 now includes all the limitations of claim 10, as supported by the Applicant’s Arguments dated 02/18/2022, pages 9-10, the Examiner notes that Applicant inadvertently did not cancel claim 10, even as that is clearly what was intended, and it will be considered as such. Claim 10 is considered as cancelled.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20130319835) in view of  LG INNOTECH (10-2012-0131877, Translated from Goggle from counterpart publication KR101744989, hereafter referred to as LG INNOTECH). 

            As to claim 1, Cho (US 20130319835) teaches a touch sensor (See Fig. 1, [0004]) comprising: a substrate(500)(see Fig. 8; [0046, 0047]); a first touch sensor electrode layer(110 with first sensing electrode part) disposed on a first surface of the substrate(500)(see Figs. 7-8; [0044]) and including a first pad(top 600) formed on an opposing surface to a surface in contact with the substrate(500)(see Fig. 7 and [0046]); and a second touch sensor electrode layer(120 with second sensing electrode part) disposed on a second surface of the substrate(500)(see Fig. 7; [0044]), exposing at least a portion of the surface in contact with the substrate(500) to an outside of the substrate(500)(see Fig. 7; [0046]), and including a second pad(bottom 600) formed on the portion exposed to the outside of the surface contact with the substrate(500)(see Fig. 7; [0046]), wherein the first pad(top 600) and the second pad(bottom 600) do not overlap in a stacking direction(see Fig. 7, [0046]), the first and the second pads(top and bottom 600)(see Figs. 7-8, are simultaneously bonded to a flexible printed circuit board (FPCB 400) [0046]).
However, the device of Cho does not specifically disclose using a bonding tip comprising first and second ends having dimensions corresponding to positions of the first and second pads, respectively; and a body part connecting the first and second ends.
Analogous art LG INNOTECH discloses a bonding tip (See Fig. 5a, elements (210, 220, 230) comprising first (220) and second ends (230) having dimensions corresponding to positions of the first and second pads (see Figs 3 and 5a, first (220) and second ends (230) correspond to first and second pads right below), respectively; and a body part (Fig. 5a, element (210) connecting 

As to claim 2, Cho (US 20130319835) discloses, further, the first pad (figs. 7-8, (top 600)) is disposed adjacent to the portion exposed to the outside of the second touch sensor electrode layer)(see Fig. 7; (second electrode layer (120) with portion exposed to the outside having second pad (bottom 600)[0046]). 

As to claim 3, Cho (US 20130319835) further, Choi discloses the first pad Fig. 7(top 600) and the second pad (Fig. 7(bottom 600) do not overlap in a length direction of the substrate [0046] (Fig. 7, clearly shows that the first pad (top 600) and the second pad (bottom 600) do not overlap at all).

As to claim 4, Choi (US 20130319835) discloses, further, the first pad (Fig. 14, (top 600) and the second pad (Fig. 14, (bottom 600) overlap in a length direction of the substrate (see how top 600 and bottom 600 completely overlap)

As to claim 7, further, Cho (US 20130319835) discloses a flexible printed circuit board(FPCB, 400) electrically connected to the first and the second pads(top and bottom 600)(see Figs. 7-8, [0046]).


6.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20130319835) in view of  LG INNOTECH (10-2012-0131877) as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art (APA).

As to claim 5, Cho (US 20130319835), as anticipated by LG INNOTECH, does not specifically disclose the substrate being a polarizing plate. However, Applicant’s Admitted Prior Art (APA) discloses a substrate being a polarizing plate (see [0007](a polarizing plate stack comprising first and second substrates). It would have been obvious to one of ordinary skill in the art at the time of filing to have the polarizing plate substrate, as taught by the Applicant’s Admitted Prior Art, in the device of Cho (US 20130319835) and LG INNOTECH, because it is well known in the art of displays and touchscreens to have a substrate with a polarizing plate, in order to suppress unwanted reflections and to eliminate glare to create a clearer, brighter image. Also, because it would be a choice of a user, or designer, during manufacturing, or in a lab environment, to have a polarizer as part of the substrate, as desired to obtain the desired result. 

7.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20130319835) in view of  LG INNOTECH (10-2012-0131877) as applied to claim 1 above, and further in view of Kim et al. (US 2015/0185942).


Kim discloses the first (Fig. 4B, (183)) and second (Fig. 4B, (186) touch sensor electrode layers [0089] are made of a transparent conductive material [0092]. It would have been obvious to one of ordinary skill in the art at the time of filing to have the touch sensor electrode layers made of transparent conductive material, as taught by Kim and LG INNOTECH, in the device of Cho (US 20130319835) because it is well known in the art of touch sensors to have the sensor electrode layers transparent conductive material, such as indium zinc oxide, or indium tin oxide, in order to improve the optical uniformity, or light transmittance of the touch sensor. 

8.	Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20130319835) in view of  LG INNOTECH (10-2012-0131877) as applied to claim 1 above, and further in view of Cho(KR 20150120113).

As to claim 8, further, Cho (US 20130319835), as anticipated by LG INNOTECH, does not specifically disclose a display layer disposed on an opposing surface to a surface of the second touch sensor electrode layer in contact with the substrate.
Cho (KR 20150120113) discloses a display layer Fig. 4, (b7)) disposed on an opposing surface to a surface of the second touch sensor electrode layer(Fig. 4, (b4)) in contact with the substrate (Fig. 4, (b3)) [0047]). It would have been obvious to one of ordinary skill in the art at the time of filing to have the display layer, as taught by Cho(KR 20150120113), in the device of Cho (US 20130319835) and LG INNOTECH, because it is well known in the art of touch panels to 

As to claim 9, further, the device of Cho (US 20130319835), as anticipated by LG INNOTECH, does not specifically disclose the display layer is an OLED layer or an LCD layer.
Cho (KR 20150120113) discloses a display layer is a liquid crystal display (LCD), or a light-emitting diode (LED). It would have been obvious to one of ordinary skill in the art at the time of filing to have the LCD, as taught by Cho(KR 20150120113), in the device of Cho (US 20130319835) and INNOTECH, because LCDs are well known in the art of display devices as one type of display device, in addition to OLEDs, FEDs, PDPs, etc. 

7.	Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
 Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 20150120113) in view of  LG INNOTECH (10-2012-0131877, Translated from Goggle from counterpart publication KR101744989, hereafter referred to as LG INNOTECH).

As to claim 13, Cho(KR 20150120113) discloses a method of manufacturing a display device (Fig. 4, (b7)[0003]) comprising steps of: forming a first touch sensor electrode layer(Fig. 4, (b2)) including a first pad(b8) on a first surface of a substrate(b3)(see Fig. 4, [0045-0048); forming a second touch sensor electrode layer(Fig. 4, (b4)) including a second pad(b9) on a display layer(b7)(see Fig. 4; [0047]); disposing the second touch sensor electrode layer (Fig. 4, (b4)) on a second surface of the substrate(Fig. 4, (b3)) such that the second pad is exposed to an outside of the substrate (Fig. 4, (b3)) in the same direction as the first pad(b8)(see Fig. 4; [0045-0048]); 
However, the device of Cho does not specifically disclose using a bonding tip comprising first and second ends having dimensions corresponding to positions of the first and second pads, respectively; and a body part connecting the first and second ends.
Analogous art LG INNOTECH discloses a bonding tip (See Fig. 5a, elements (210, 220, 230) comprising first (220) and second ends (230) having dimensions corresponding to positions of the first and second pads (see Figs 3 and 5a, first (220) and second ends (230) correspond to first and second pads right below), respectively; and a body part (Fig. 5a, element (210) connecting the first (22) and second ends (230). The pads are connected to the flexible printed circuit board (Fig. 3, (FPC)). It would have been obvious to one of ordinary skill in the art at the time of filing to have the bonding tip, as taught by LG INNOTECH, in the device of Cho, for bonding  a connection pad to a flexible printed circuit for effectively by compensating for heat loss in a structure of a bonding tip (See Abstract).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho(KR 20150120113) in view of  LG INNOTECH (10-2012-0131877) as applied to claim 13 above, and further in view of Applicant’s Admitted Prior Art (APA).

As to claim 19, Cho(KR 20150120113), as anticipated by LG INNOTECH, does not specifically disclose the substrate being a polarizing plate. However, Applicant Admitted Prior Art (APA) discloses a substrate being a polarizing plate (see [0007](a polarizing plate stack comprising first and second substrates). It would have been obvious to one of ordinary skill in the art at the time .

Allowable Subject Matter
8.	Claims 11, 12, 14-16, and 18 are allowed.

9.	The following is an examiner’s statement of reasons for allowance: Claims 11, 12, 14-16, and 18 are allowed since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claims 11, and 12 “forming a second touch sensor electrode layer including a second pad on a protective film; removing the protective film; attaching a display layer to a surface of the second touch sensor electrode layer from which the protective film is removed”. The closest prior art of record, Cho (US 20130319835) and Cho(KR 20150120113), (see rejections above) singularly or in combination, fail to anticipate or render the above underlined limitations obvious, together with all the other limitations of the claims. Claims 14-16 and 18 are allowable as to being dependent of allowable claims 11 and 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 10 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/17/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692